 1

 2

 3

 4

 5

 6                                                                            JS-6
 7

 8                            UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   RICHARD Q. LE, an individual,             )   Case No.: 2:19-cv-02283-SVW-E
                                               )
12               Plaintiff,                    )   ORDER RE STIPULATION OF
                                               )
13         vs.                                 )   VOLUNTARY DISMISSAL
                                               )   WITH PREJUDICE
14   PPF OFF 74 NORTH PASADENA                 )
     AVENUE AND 75 NORTH FAIR                  )
15   OAKS AVENUE, LP, a Delaware               )
     limited partnership                       )   [Hon. Stephen V. Wilson presiding]
16                                             )
                                               )
17               Defendants.                   )
                                               )
18                                             )
19         Pursuant to the parties’ “Stipulation of Voluntary Dismissal with Prejudice,”
20   and good cause appearing therefore, IT IS HEREBY ORDERED that the above-
21   captioned action shall be dismissed with prejudice. Each party shall bear his or its
22   own costs and attorney’s fees.
23   IT IS SO ORDERED
24
     Dated: September 24, 2019                     ________________________________
25                                                 Judge,
                                                    ud United States District Court,
26                                                 Central District of California

27

28


                                       ORDER
                                       2:19-CV-02283-SVW-E
